DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a system for determining deviation from a balance norm of claims 1-11 in the reply filed on 12/16/21 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 21, and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0184231 to Burroughs et al. (hereinafter “Burroughs”).
For claim 1, Burroughs discloses a system for determining deviation from a balance norm (Abstract) (para [0079], [0094], and [0130]), the system comprising:
a user detached monitor device (102), wherein the user detached monitor device includes:
a camera (“cameras,” para [0056]);
an accelerometer (“accelerometer,” para [0056]);
a display (see unlabeled display of 102 in Fig. 3A) (also see para [0054], which states “a single device may include computer 102, image-capturing device 126, sensor 128, display 136 and/or additional components);
a processor (106) (Fig. 1B) (para [0049]); and
a non-transitory computer readable medium (108) (Fig. 1B) (para [0049]) including instructions executable by the processor to:
	capture an image of a monitored individual showing the monitored individual (para [0051]) moving in accordance with a movement instruction (para [0133]);
	receive movement data from the accelerometer (para [0154]) time correlated to the image of the monitored individual (see steps 3702-3706 in Fig. 37);
	generate a balance characteristic based at least in part on the movement data (“balance,” Fig. 9 and para [0094]) (also see para [0078] and [0091], which discusses the sensor data (from one or more different sensors) may be processed to determine “performance metrics,” the performance metrics including “balance”); and
	compare the balance characteristic with a baseline balance threshold (Examiner’s Note: the previous limitation recited that the balance characteristic was only based at least “in part” on the 
For claim 10, Burroughs further discloses wherein the system further comprises: a user attached monitor device physically attached to the monitored individual (142 or 302/304); and wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive a test setup request from the user attached monitor device (para [0079], [0094], and/or [0098]), wherein the test setup request indicates a balance test (para [0079], [0094], and/or [0098]); and start the balance test by: enabling the camera and the accelerometer, and requesting that the monitored individual comply with the movement instruction (para [0079], [0094], and/or [0098]).
For claim 21, Burroughs discloses a system for determining deviation from a balance norm (Abstract) (para [0079], [0094], and [0130]), the system comprising:
a monitor device (102), wherein the monitor device includes a processor (106) (Fig. 1B) (para [0049]) and a non-transitory computer readable medium (108) (Fig. 1B) (para [0049]), and wherein the non-transitory computer readable medium includes instructions executable by the processor to:
	capture an image of the monitored individual (para [0051]) using a camera (“cameras,” para [0056]), wherein the image shows the monitored individual moving in accordance with a movement instruction (para [0133]);
	receive movement data indicating movement of the monitored individual (para [0154]), wherein the movement data is time correlated to the image of the monitored individual (see steps 3702-3706 in Fig. 37);
	generate a balance characteristic based at least in part on the movement data (“balance,” Fig. 9 and para [0094]) (also see para [0078] and [0091], which discusses the sensor data (from one or more different sensors) may be processed to determine “performance metrics,” the performance metrics including “balance”); and

For claim 26, Burroughs further discloses wherein the monitor device includes an accelerometer (“accelerometer,” para [0056]), and wherein the movement data is provided by the accelerometer (para [0154]).
For claim 27, Burroughs further discloses wherein the monitor device includes the camera integrated in the monitor device (see para [0054], which states “a single device may include computer 102, image-capturing device 126, sensor 128, display 136 and/or additional components).
For claim 28, Burroughs further discloses wherein the monitor device is a user detached monitor device, and wherein the system further comprises: a user attached monitor device physically attached to the monitored individual (142 or 302/304); and wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive a test setup request from the user attached monitor device (para [0079], [0094], and/or [0098]), wherein the test setup request indicates a balance test (para [0079], [0094], and/or [0098]); and start the balance test by: enabling the camera and the accelerometer, and requesting that the monitored individual comply with the movement instruction (para [0079], [0094], and/or [0098]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of U.S. Patent Application Publication No. 2017/0229041 to Reichow et al. (hereinafter “Reichow”).
For claim 2, Burroughs does not expressly disclose wherein the baseline balance threshold is specific to the monitored individual.
However, Reichow teaches wherein a baseline balance threshold (“success threshold,” para [0072]) is specific to a monitored individual (para [0072]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the baseline balance threshold is specific to the monitored individual, in view of the teachings of Reichow, for the obvious advantage of personalizing the balance determination to the individual that is using the system.
For claim 22, Burroughs does not expressly disclose wherein the baseline balance threshold is specific to the monitored individual.
However, Reichow teaches wherein a baseline balance threshold (“success threshold,” para [0072]) is specific to a monitored individual (para [0072]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the baseline balance threshold is specific to the monitored individual, in view of the teachings of Reichow, for the obvious advantage of personalizing the balance determination to the individual that is using the system.
Claim(s) 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of U.S. Patent Application Publication No. 2017/0188845 to Banet et al. (hereinafter “Banet”).
For claim 3, Burroughs does not expressly disclose wherein the baseline balance threshold is generic to multiple monitored individuals.
However, Banet teaches wherein a baseline balance threshold is generic to multiple monitored individuals (i.e., “predetermined,” para [0062]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the baseline balance threshold is generic to multiple monitored individuals, in view of the teachings of Banet, for the obvious advantage of making the balance comparison more objective.
For claim 23, Burroughs does not expressly disclose wherein the baseline balance threshold is generic to multiple monitored individuals.
However, Banet teaches wherein a baseline balance threshold is generic to multiple monitored individuals (i.e., “predetermined,” para [0062]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the baseline balance threshold is generic to multiple monitored individuals, in view of the teachings of Banet, for the obvious advantage of making the balance comparison more objective.
Claim(s) 4-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of U.S. Patent Application Publication No. 2013/0035613 to Curtiss.
For claim 4, Burroughs does not expressly disclose wherein the movement instruction is an instruction to walk in a straight line, and wherein the balance characteristic is a lateral acceleration per step.
However, Curtiss teaches wherein the movement instruction is an instruction to walk in a straight line (para [0028]), and wherein the balance characteristic is a lateral acceleration per step (para [0033]).

For claim 5, Burroughs does not expressly disclose wherein the movement instruction is an instruction to stand on one foot, and wherein the balance characteristic is a lateral acceleration per time period.
However, Curtiss teaches wherein the movement instruction is an instruction to stand on one foot (para [0028]), and wherein the balance characteristic is a lateral acceleration per time period (para [0033]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the movement instruction is an instruction to stand on one foot, and wherein the balance characteristic is a lateral acceleration per time period, in view of the teachings of Curtiss, because such movements are suitable movements and such characteristics are suitable characteristics to evaluate whether an individual can engage in physical activity, which is what Burroughs wants to do (see Abstract of Burroughs).
For claim 24, Burroughs does not expressly disclose wherein the movement instruction is an instruction to walk in a straight line, and wherein the balance characteristic is a lateral acceleration per step.
However, Curtiss teaches wherein the movement instruction is an instruction to walk in a straight line (para [0028]), and wherein the balance characteristic is a lateral acceleration per step (para [0033]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the movement instruction is an instruction to walk in a straight line, and wherein the balance characteristic is a lateral 
For claim 25, Burroughs does not expressly disclose wherein the movement instruction is an instruction to stand on one foot, and wherein the balance characteristic is a lateral acceleration per time period.
However, Curtiss teaches wherein the movement instruction is an instruction to stand on one foot (para [0028]), and wherein the balance characteristic is a lateral acceleration per time period (para [0033]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the movement instruction is an instruction to stand on one foot, and wherein the balance characteristic is a lateral acceleration per time period, in view of the teachings of Curtiss, because such movements are suitable movements and such characteristics are suitable characteristics to evaluate whether an individual can engage in physical activity, which is what Burroughs wants to do (see Abstract of Burroughs).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of U.S. Patent No. 9,974,478 to Brokaw et al. (hereinafter “Brokaw”).
For claim 6, Burroughs does not expressly disclose wherein the non-transitory computer readable medium further includes instructions executable by the processor to: based at least in part on the comparison of the balance characteristic with the baseline balance threshold, report that the monitored individual is likely impaired.
However, Brokaw teaches reporting a monitored individual as likely impaired when a balance characteristic is compared with a balance threshold (col. 36, lines 23-34) (also see col. 17, lines 40-46).
It would have been obvious to a skilled artisan to modify Burroughs wherein the non-transitory computer readable medium further includes instructions executable by the processor to: based at least .
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of Brokaw, and further in view of U.S. Patent Application Publication No. 2018/00218106 to Leschinsky.
For claim 7, Burroughs and Brokaw do not expressly disclose wherein the monitored individual is considered likely impaired when the balance characteristic is more than ten percent greater than the baseline balance threshold.
However, Leschinsky teaches differentiating between “normal” and a non-normal state of a monitored individual when a biometric measured parameter is more than ten percent greater than a baseline threshold (para [0082]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the monitored individual is considered likely impaired when the balance characteristic is more than ten percent greater than the baseline balance threshold, in view of the teachings of Leschinsky, because such a percentage is a suitable number to differentiate between different states of the monitored user.
For claim 8, Burroughs and Brokaw do not expressly disclose wherein the monitored individual is considered likely impaired when the balance characteristic is more than twenty percent greater than the baseline balance threshold.
However, Leschinsky teaches differentiating between “normal” and a non-normal state of a monitored individual when a biometric measured parameter is more than twenty percent greater than a baseline threshold (para [0082]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the monitored individual is considered likely impaired when the balance characteristic is more than twenty percent 
For claim 9, Burroughs and Brokaw do not expressly disclose wherein the monitored individual is considered likely impaired when the balance characteristic is more than thirty percent greater than the baseline balance threshold.
However, Leschinsky teaches differentiating between “normal” and a non-normal state of a monitored individual when a biometric measured parameter is more than thirty percent greater than a baseline threshold (para [0082]).
It would have been obvious to a skilled artisan to modify Burroughs wherein the monitored individual is considered likely impaired when the balance characteristic is more than thirty percent greater than the baseline balance threshold, in view of the teachings of Leschinsky, because such a percentage is a suitable number to differentiate between different states of the monitored user.
Claim(s) 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burroughs in view of U.S. Patent Application Publication No. 2019/0205617 to Bertan et al. (hereinafter “Bertan”).
For claim 11, Burroughs does not expressly disclose wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive an image of the face of the monitored individual via the camera; and determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual.
However, Bertan teaches receiving an image of a face of a monitored individual (Abstract) via a camera (112) (para [0018); and determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual (Abstract).
It would have been obvious to a skilled artisan to modify Burroughs wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive an image of the face of the monitored individual via the camera; and determine the identity of the 
For claim 29, Burroughs does not expressly disclose wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive an image of the face of the monitored individual via the camera; and determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual.
However, Bertan teaches receiving an image of a face of a monitored individual (Abstract) via a camera (112) (para [0018); and determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual (Abstract).
It would have been obvious to a skilled artisan to modify Burroughs wherein the non-transitory computer readable medium further includes instructions executable by the processor to: receive an image of the face of the monitored individual via the camera; and determine the identity of the monitored individual based at least in part on the image of the face of the monitored individual, in view of the teachings of Bertan, for the obvious advantage of confirming the individuals identity before beginning a session to prevent unauthorized use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791